Citation Nr: 0738381	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  03-08 817	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES


1.  Entitlement to an increased rating for a right lower 
extremity stress reaction with knee involvement, currently 
evaluated as 10% disabling. 

2.  Entitlement to an increased rating for a left lower 
extremity stress reaction with knee involvement, currently 
evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1985 to December 
1988, and from June 1990 to March 1996.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 2002 rating action that denied ratings in excess 
of 10% for a stress reaction of each lower extremity with 
knee involvement.

In March 2004, the veteran testified at a hearing before a 
decision review officer at the RO.  In April 2006, he 
testified at a Board hearing before the undersigned Veterans 
Law Judge at the RO.

In August 2006, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.    

2.  The veteran's right lower extremity stress reaction with 
knee involvement is manifested by subjective complaints of 
shin pain and hypersensitivity, with objective findings 
showing tenderness, good range of leg motion and muscle 
strength, and no shin swelling, heat, or deformity. 

3.  The veteran's left lower extremity stress reaction with 
knee involvement is manifested by subjective complaints of 
shin pain and hypersensitivity, with objective findings 
showing tenderness, good range of leg motion and muscle 
strength, and no shin swelling, heat, or deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10% for a right 
lower extremity stress reaction with knee involvement are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R.  §§ 3.102, 3.159, and Part 4, including §§ 4.1, 
4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5260, 5261, 5262 (2007). 

2.  The criteria for a rating in excess of 10% for a left 
lower extremity stress reaction with knee involvement are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R.  §§ 3.102, 3.159, and Part 4, including §§ 4.1, 
4.3, 4.6, 4.7, 4.10, 4.40,  4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5260, 5261, 5262 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

August and October 2001 pre-rating and September 2006 post-
rating RO letters collectively notified the veteran and his 
representative of the VA's responsibilities to notify and 
assist him in his claims, as well as of what was need to 
establish entitlement to a higher rating (evidence showing 
that the conditions had increased in severity).  Thereafter, 
they were afforded opportunities to respond.  The Board thus 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

The aforementioned letters also collectively provided notice 
that the VA would make reasonable efforts to help the veteran 
get evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further collectively specified what 
records the VA was responsible for obtaining, to include 
Federal records, and the type of records that the VA would 
make reasonable efforts to get.  Additionally, the 2006 RO 
letter requested the veteran to furnish any evidence that he 
had in his possession that pertained to his claims.  The 
Board finds that these letters thus collectively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by a claimant; and (4) a request by 
the VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all 4 content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior to and after the July 2002 rating action on appeal.  
However, the Board finds that any delay in issuing the full 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
evaluating the veteran's appeal.  After the issuance of the 
RO's September 2006 notice letter and additional 
opportunities to provide information and/or evidence 
pertinent to the claims under consideration, the RO 
readjudicated the veteran's claims on the basis of all the 
evidence of record in August 2007, as reflected in the 
Supplemental Statement of the Case (SSOC).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claims is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2003 
Statement of the Case and the August 2007 SSOC, and that this 
suffices for Dingess/Hartman.  The Court also held that the 
VA must provide information regarding the effective date that 
may be assigned; such notice was provided in a March 2006 RO 
letter.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining extensive 
post-service VA medical records through 2007.  In November 
2001, February 2004, and February 2007, the veteran was 
afforded comprehensive VA examinations, reports of which are 
of record.  Transcripts of the veteran's March 2004 RO and 
April 2006 Board hearing testimony have been associated with 
the claims folder and considered in adjudicating these 
claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's stress reaction of each lower extremity with 
knee involvement has been rated under 38 C.F.R. § 4.71a, DC 
5262.  That DC provides that malunion of the tibia and fibula 
of either lower extremity warrants a 10% rating when the 
disability results in slight knee or ankle disability.  20% 
and 30% ratings require moderate and marked knee or ankle 
disability, respectively.  A 40% rating requires nonunion of 
the tibia and fibula with loose motion requiring a brace.  

The terms "slight," "moderate," and "marked" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, the VA must evaluate all the evidence to 
the end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10% rating.  A 20% rating requires flexion 
limited to 30 degrees.  A 30% rating requires flexion limited 
to 15 degrees.  

Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10% rating.  A 20% rating requires 
limitation of extension to 15 degrees.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a rating in excess of 10% is 
not warranted for a stress reaction of either lower extremity 
with knee involvement under any applicable rating criteria.

Although on August 2001 examination by B. C., D.O., the 
veteran complained of bilateral knee and inferior medial shin 
pain, he ran approximately 6 miles per day.  Current 
examination showed exquisite tenderness of the left inferior 
medial tibial region consistent with periostitis or shin 
splints, and a moderate amount of crepitus underneath the 
patella.  There was some tenderness with palpation along the 
patellar tendon bilaterally, and a tender left knee tibial 
tubercle.  The impression was overuse syndrome with shin 
splints and possible patellar tendinitis.

On November 2001 VA examination, the veteran complained of 
pain in the shin areas of both legs which was worse with 
activity, and worst when running.  He obtained some relief 
with prescribed medication and ice packs.  Neurological 
examination showed no sensory deficits or muscle wasting in 
the legs or feet area, and there was no evidence of referred 
pain going into the legs clinically.  Right knee range of 
motion was from 0 to 130 degrees, and there was 5/5 
quadriceps and hamstring muscle strength without weakness.  
The stress test for collateral ligament instability was 
negative.  The Lachman test was negative for anterior 
cruciate ligament instability.  Anterior and posterior drawer 
tests were negative for any cruciate ligament instability.  
The McMurray test was negative for any meniscus pathology.  
The grind test was 2-3+ positive, and the knee was quite 
tender on grinding movements of the kneecap.  Other than 2-3+ 
kneecap chondromalacia, no other pathology was observed in 
the knee joint.  Left knee range of motion was from 0 to 130 
degrees, and there was 5/5 quadriceps and hamstring muscle 
strength without weakness.  The stress test for collateral 
ligament instability was negative.  The Lachman test was 
negative for anterior cruciate ligament instability.  
Anterior and posterior drawer tests were negative for any 
cruciate ligament instability.  The McMurray test was 
negative for any meniscus pathology.  The grind test was 
positive for 3+ kneecap chondromalacia, and the kneecap was 
quite painful on examination.  Besides chondromalacia, no 
other abnormality was observed in the left knee.  

Two-thirds of the shins of each leg, i.e., the lower two-
thirds of the tibial areas, were very sensitive to any kind 
of pressure.  Both tibias and fibulas showed no evidence of 
any fracture, but were considered chronic stress type of 
fractures or syndrome of both lower extremities involving the 
lower two-thirds of the tibias as in severe shin splints.  X-
rays and examination of both ankles were normal.  The 
diagnoses included 3+ chondromalacia of both kneecaps, and 
shin splints of both tibias (chronic stress fracture 
irritation-type syndrome).  Both leg X-rays revealed minimal 
sclerotic changes, and the examiner interpreted the X-rays as 
normal.  A bone scan showed no activity in the tibia and 
fibula areas of both legs.  The doctor opined that the 
veteran's painful reaction to touching the tibia and fibula 
areas of both legs was beyond the expected response from 
stress fractures, and a psychogenic basis was suspected, 
inasmuch as the complaints of leg pain could not be explained 
on the basis of clinical, radiological, or bone scan 
examination or any other scientific basis.       
   
On early December 2002 VA outpatient examination, the knees 
were not tender to palpation, and there was no laxity or 
crepitus.  There was full range of motion, with pain on 
active extension.  There was moderate tenderness to the 
pretibia in the distal third of each leg, but gait was 
normal, strength was 5/5 throughout, and there was no sensory 
loss.  The assessment was pain without physical findings.  
Late December X-rays of both knees revealed findings 
suggestive of early degenerative arthritic changes, but no 
fracture, dislocation, or destructive bone changes.  When 
seen again in January 2003, the veteran displayed no 
significant pain behaviors and no indication that he had a 
chronic pain syndrome (i.e., decrease in functioning).  To 
the contrary, he continued to work full-time as a corrections 
officer, and the examiner concluded that there was no reason 
for the veteran to be enrolled in a comprehensive pain 
management program.  

On February 2003 VA outpatient examination, the veteran 
complained of a painful popping sensation that occurred with 
knee flexion and extension.  On current examination, there 
was no knee effusion, warmth, or erythema, and testing for 
varus/valgus laxity was negative.  There was tenderness to 
palpation over the lateral border of each patella.  There was 
a palpable small mass along the lateral border of each 
patella which rode alongside the patella with 
flexion/extension and was painful when it popped out.  
McMurray's sign was negative.  The assessment was bilateral 
knee pain, and the examiner commented that the veteran had 
symptoms that were similar to that of a patella plica.

April 2003 VA magnetic resonance imaging (MRI) of the knees 
revealed degenerative changes involving the posterior horn of 
the left medial meniscus, and the posterior horns of both 
right medial and lateral menisci.  All ligaments were intact, 
and there was no MRI evidence of chondromalacia.  Right knee 
VA outpatient examination subsequently that month showed pain 
with patellar compression and grind, but the quadriceps and 
patellar tendons and sensation were intact, and there was no 
joint line tenderness or instability.  The diagnosis was 
patellofemoral syndrome.

In May 2003, the veteran's employer stated that the veteran 
had lost no time from work due to knee problems.

August 2003 VA outpatient examination showed no right knee 
effusion.  There was a visible and palpable plica in the 
lateral aspect of the right knee adjacent to the patella.  
The impressions were slight lateral patellar tracking, and 
lateral patella plica.  The examiner noted that the veteran 
had no history of patellar instability, but rather had a 
snapping plica in the lateral aspect.  The veteran 
subsequently underwent right knee arthroscopy and debridement 
of painful fibrous soft tissue collection in the right 
lateral patellar retinaculum.     

On February 2004 VA examination, the veteran complained of 
persistent knee and leg pain with sensitivity to touch over 
both shins.  The examiner noted that the veteran also had 
bilateral knee patellofemoral syndrome which was not related 
to the shin splints, and that he could perform normal daily 
activities and work.  On current examination, station and 
gait were normal, and there was hypersensitivity, pain, and 
tenderness to palpation of both shins, but no swelling, 
deformity, redness, or heat.  Left knee range of motion was 
from 0 to 140 degrees, with slight retropatellar pain and no 
significant crepitation, effusion, guarding, ankylosis, or 
joint line tenderness.  Right knee range of motion was from 0 
to 140 degrees with crepitation and mild pain, but no 
effusion, guarding, or ankylosis.  Both knees were stable, 
and McMurray's sign was negative.  X-rays revealed a 
suggestion of early minimal degenerative changes of both 
knees and ankles, but no destructive bone changes in the 
tibias or fibulas.  A bone scan showed normal tibias.  The 
diagnoses were history of stress fractures of both shins with 
bilateral shin splints, and bilateral patellofemoral 
syndrome, postoperative excision of right knee plica and 
lateral retinaculum.

At the March 2004 RO hearing and the April 2006 Board 
hearing, the veteran testified about the nature and extent of 
his bilateral shin splint disability and how it impaired him 
functionally.  In 2006, he stated that he could no longer 
run, and that he had been laid off from his job as a truck 
driver in November 2005.

On April 2006 VA outpatient examination, the veteran 
complained of left knee pain.  Examination showed no lower 
extremity edema, swelling, erythema, or warmth.  There was 
tenderness over the lateral left knee and popliteal fullness.  
Left knee X-rays were normal, with intact bony architecture.  

On November 2006 VA outpatient examination, the veteran 
complained of left knee pain, discomfort, swelling, and 
instability.  Current examination showed no significant varus 
or valgus.  There was significant left knee synovitis with a 
large Baker's cyst posteriorly.  The knee lacked 5 degrees of 
extension.  There was no medial or lateral joint line 
tenderness or instability to varus or valgus stress.  The 
drawer sign was negative.  The patella was subluxable and 
very tender, with crepitus.  X-rays revealed lateral 
subluxation of the patella.  The impression was 
patellofemoral syndrome.  When seen again the next day, 
examination showed significant left knee synovitis and a 
popliteal cyst.  The knee was stable but lacked 10 degrees of 
extension, and there was crepitus and lateral subluxation of 
the patella.  

On December 2006 VA outpatient examination, gait was within 
functional limits.  Right knee range of motion was from 0 to 
137 degrees, and strength was 4+/5.  Left knee range of 
motion was from 0 to 125 degrees, and strength was 4/5.  

On early February 2007 VA examination, the veteran complained 
of pain in the anterior lower legs and knees, with knee 
stiffness and a feeling of giving-way.  He currently worked 
for a railway company.  On current examination, range of knee 
motion was from 0 to 120 degrees bilaterally, with pain at 
the extremes, crepitus, and tenderness along the knee joint 
line.  Gait was slightly antalgic, but the knees were stable 
to all ligament testing.  The anterior lower shins were 
sensitive or tender to palpation bilaterally, but there was 
no shin swelling, heat, or deformity and no knee swelling or 
effusion.  McMurray's sign was negative.  There was no muscle 
atrophy, and lower extremity muscle strength was 5/5.  There 
was no ankle instability.  Left knee MRI revealed a complex 
tear of the posterior horn of the medial meniscus, a non-
acute tear of the anterior cruciate ligament, a non-acute 
partial tear of the distal posterior cruciate ligament at its 
tibial attachment, a moderate to large joint effusion, a 
large popliteal cyst, and mild tri-compartment degenerative 
change with chondromalacia.  The diagnoses were chronic 
bilateral tibial stress reactions, and bilateral 
patellofemoral syndrome with postoperative excision of the 
right knee plica and lateral retinaculum.  The examiner 
opined that the patellofemoral syndrome was separate from and 
not related to the service-connected chronic tibial stress 
reaction which affected the veteran's anterior and lower 
tibias, and that his bilateral knee disabilities and his 
current symptoms were consistent with and more likely than 
not related to the patellofemoral syndrome.  

Late February 2007 VA outpatient examination showed a small 
to moderate left knee effusion and a palpable Baker's cyst.  
Range of motion was from 0 to 120 degrees.  Lachman's test 
was positive, and the knee was stable to varus and valgus 
stress.  The posterior drawer sign was negative.  There was 
tenderness over the medial joint line, but no lateral joint 
line tenderness.  There was some patellar tenderness and 
crepitation.  X-rays revealed mild medial compartment 
osteoarthritis.  The impressions were left knee anterior 
cruciate ligament tear, medial meniscus tear, and 
patellofemoral arthralgia, and the veteran subsequently 
underwent left knee diagnostic arthroscopy, arthroscopic 
anterior cruciate ligament reconstruction, and a partial 
medial meniscectomy.    

As documented above, the Board finds that the medical 
evidence from 2001 to 2007 does not indicate at least the 
level of impairment of either lower extremity that would 
warrant a 20% rating under DC 5262, that is, moderate 
disability.  In this regard, the Board notes that, although 
the veteran has complained of bilateral shin pain and 
hypersensitivity, and objective findings have shown shin 
tenderness, the veteran has consistently demonstrated good 
range of motion of both legs and good lower extremity muscle 
strength, there has been no shin swelling, heat, or 
deformity, and the stress reaction of each lower extremity 
appears to be no more than slightly disabling.  In this 
regard, the Board notes that the veteran is only service 
connected for tibial bone shin splints with pain radiating to 
the knee areas, not for unrelated bilateral knee 
patellofemoral syndrome that has required arthroscopic 
surgery.

The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's stress reaction 
of each lower extremity with knee involvement, but finds that 
no higher evaluation is assignable.  With respect to 
limitation of motion, the Board points out that no 
examination from 2001 to 2007 has shown the level of 
impairment of either knee that would warrant at least the 
next higher, 20% rating under any applicable limitation of 
motion rating criteria-that is, limitation of leg flexion to 
30 degrees under DC 5260, or limitation of leg extension to 
15 degrees under DC 5261.  

The Board also points out that, when evaluating 
musculoskeletal disabilities, the VA may, in addition to 
applying schedular criteria, consider granting a higher 
rating in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the DCs predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

However, the Board finds that no higher rating is assignable 
for a stress reaction of either lower extremity with knee 
involvement during the period in question.  The February 2004 
VA examiner noted that, while heavy repetitive use and 
activities irritated and bothered the veteran's stress 
reaction, and it was a chronic ongoing problem, there were no 
specific flare-ups, he could perform normal daily activities 
and work, and symptoms could not be recorded on the current 
examination.  Although the veteran complained of flare-ups at 
the end of the work day on February 20007 VA examination, 
testing for pain, weakness, fatigability, and incoordination 
after repetitively flexing and extending the knees showed no 
change in range of motion.  On that record, there is no basis 
for the Board to find that, during flare-ups or with repeated 
activity, the veteran experiences any 38 C.F.R.     § 4.40 or 
4.45 or DeLuca symptom-particularly, pain-that is so 
disabling as to warrant assignment of the next higher rating 
for a stress reaction of either lower extremity with knee 
involvement under DC 5260, 5261, or 5262.   

Under these circumstances, the record presents no basis for 
assignment of a higher rating for a stress reaction of either 
lower extremity with knee involvement under any applicable 
rating criteria.

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 10% for a stress reaction of 
each lower extremity with knee involvement must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

A rating in excess of 10% for a right lower extremity stress 
reaction with knee involvement is denied.

A rating in excess of 10% for a left lower extremity stress 
reaction with knee involvement is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


